          Case 1:14-cr-00775-RJS Document 62 Filed 10/08/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


         -v-
                                                                   No. 14-cr-775 (RJS)
                                                                        ORDER
 JONATHAN READ,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       On October 2, 2020, the Court held a conference at which Defendant Jonathan Read was

presented on nine specified violations of the terms of his supervised release (the Court also

reviewed with Read three other outstanding specified violations on which Read had already been

presented in December 2019). (Oct. 2, 2020 Minute Entry.) Although the parties proposed a

disposition of the matter whereby Read would admit to some but not all of those charged

specifications and then proceed directly to sentencing (Doc. No. 60), the Court declined that

proposal, noting that it needed more information on Read’s two most recent charged specifications,

both of which stem from Read’s August 21, 2020 arrest for possession of a controlled substance,

before it could accept the parties’ proposed agreement. Since then, the Court has received

additional details about Read’s August 2020 arrest from Read’s supervising probation officer,

which reflect that Read, after being pulled over by a police officer for driving a car with excessively

tinted windows, shoved the officer and fled on foot. After a short foot pursuit, Read continued to

resist arrest by flailing his arms and placing his hands beneath his body so that he could not be

handcuffed. Following his eventual apprehension, Read was found to be in possession of

7.7 grams of crack cocaine.
           Case 1:14-cr-00775-RJS Document 62 Filed 10/08/20 Page 2 of 4




         Accordingly, the conference on Read’s charged specifications of violation of his term of

supervision will be continued on November 13, 2020 at 9:00 a.m. The conference will occur

remotely through the CourtCall videoconference platform. The Court will email the parties

directly with instructions for accessing the CourtCall conference. A separate order will follow in

due course containing instructions for members of the public to monitor the proceedings. In

addition, defense counsel shall discuss with Read the attached Waiver of the Right to be Present

at the November 13th conference. If Read consents, and is able to sign the form (either personally,

or, in accordance with Standing Order M10-48, 20-mc-174 (CM) (S.D.N.Y. Mar. 27, 2020), by

defense counsel), defense counsel shall provide the Court with the executed form at least 24 hours

prior to the conference. In the event that Read consents, but counsel is unable to obtain or affix

Read’s signature on the form, the Court will conduct an inquiry at the outset of the proceeding to

determine whether it is appropriate for the Court to add Read’s signature to the form.

         Separately, no later than November 6, 2020, the parties shall submit a joint letter apprising

the Court of the status of Read’s state court proceedings related to his August 2020 arrest and

setting forth their views as to how they wish to proceed at the November 13th conference.



SO ORDERED.

Dated:          October 8, 2020
                New York, New York


                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation




                                                   2
               Case 1:14-cr-00775-RJS Document 62 Filed 10/08/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  ‐v‐                                           CRIMINAL PROCEEDING
JONATHAN READ,                                                                  14‐CR‐775 (RJS)
                                               Defendant.
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X

Check Proceeding that Applies

____       Arraignment

           I have been notified of the specifications of violation of the terms of supervised release that have been filed
           against me and have discussed the specifications with my attorney. I understand that I have a right to
           appear before a judge in a courtroom in the Southern District of New York to confirm that I have received
           and reviewed the specifications; to have the specifications read aloud to me if I wish; and to enter a denial
           or admission of violation before the judge. By signing this document, I wish to advise the court that I
           willingly give up my right to appear in a courtroom in the Southern District of New York to be informed of
           these specifications and to enter a denial or admission.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



___        Supervised Release Conference

           I understand that I have a right to appear before a judge in a courtroom in the Southern District of New
           York at the time the conditions of my release on supervision or my remand to custody are discussed. I have
           discussed these rights with my attorney and wish to give up these rights for the period of time in which
           access to the courthouse has been restricted on account of the COVID‐19 pandemic. I request that my
           attorney and I be permitted to participate by telephone, or if it is reasonably available by videoconferencing,
           in any conference with the court at which such conditions or my remand are discussed.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
            Case 1:14-cr-00775-RJS Document 62 Filed 10/08/20 Page 4 of 4



waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
